


110 HR 5981 IH: DNA Expansion and Improvement Act of

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5981
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize certain DNA-related grant programs under
		  the Justice For All Act of 2004, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 DNA Expansion and Improvement Act of
			 2008.
		2.DNA technology
			 enhancement grants
			(a)In
			 generalThe Attorney General
			 shall establish a grant program under which the Attorney General may make
			 grants to States and units of local government to purchase forensic DNA
			 technology or to improve such technology.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated $50,000,000
			 for each of the fiscal years 2009 through 2013 to carry out subsection
			 (a).
			3.Reauthorization
			 and improvement of Debbie Smith DNA Backlog Grant Program; priority to
			 applications for use of funds by certain crime laboratories
			(a)Reauthorization
			 and improvementSection 2 of
			 the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is
			 amended—
				(1)in
			 subsection (a), by adding at the end the following new paragraph:
					
						(6)To pay the salaries of employees of DNA
				criminal laboratories.
						;
				and
				(2)in subsection
			 (b)—
					(A)in paragraph (6),
			 by striking at the end and;
					(B)in paragraph (7),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)provide assurances that the State or unit
				of local government has implemented, or will implement not later than 180 days
				after the date of such application, a process under which the State or unit,
				respectively, provides for the collection for purposes of inclusion in the
				Combined DNA Index System of the Federal Bureau of Investigation of DNA samples
				from all felons who are imprisoned in a prison of such State or unit,
				respectively (including all felons imprisoned in such prison or unit,
				respectively, as of the date of the enactment of the DNA Expansion and
				Improvement Act of
				2008).
							.
					(3)by amending
			 subsection (j) to read as follows:
					
						(j)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Attorney General for grants under
				subsection (a)—
							(1)$151,000,000 for
				fiscal year 2009; and
							(2)$200,000,000 for
				each of the fiscal years 2010 through
				2014.
							.
				(b)Priority
			 establishedSuch section is further amended by adding at the end
			 the following:
				
					(n)PriorityIn making grants under subsection (a), the
				Attorney General shall give priority to applications submitted under subsection
				(b) that demonstrate funds from such a grant will be used for crime
				laboratories with demonstrated training and personnel
				needs.
					.
			(c)Effective
			 dateThe amendments made by paragraphs (1) and (2) of subsection
			 (a) and by subsection (b) shall apply to grants made on or after January 1,
			 2009.
			4.Clarification
			 relating to incentive grantsSection 413 of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14136 note) is amended by adding at the end
			 the following:
			
				Nothing in
				this section shall be construed as requiring the Attorney General of a State
				(or other Chief Legal Officer of the State) to approve an application of an
				eligible entity in order for such entity to receive funds as described in the
				previous
				sentence..
		5.Reauthorizations
			 of certain DNA-related grant programs
			(a)DNA training and
			 education for law enforcement, correctional personnel, and court
			 officersSection 303(b) of
			 the Justice For All Act of 2004 (42 U.S.C. 14136(b)) is amended by striking
			 2009 and inserting 2014.
			(b)Sexual assault
			 forensic exam program grantsSection 304(c) of such Act (42
			 U.S.C. 14136a(c)) is amended by striking 2009 and inserting
			 2014.
			(c)DNA research and
			 developmentSection 305(c) of such Act (42 U.S.C. 14136b(c)) is
			 amended by striking 2009 and inserting
			 2014.
			(d)Kirk Bloodsworth
			 Post-Conviction DNA Testing Grant ProgramSection 412(b) of such
			 Act (42 U.S.C. 14136e(b)) is amended by striking 2009 and
			 inserting 2014.
			(e)DNA
			 identification of missing personsSection 308(c) of such Act (42
			 U.S.C. 14136d(c)) is amended by striking 2009 and inserting
			 2014.
			
